Citation Nr: 0400932	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-19 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a depressive 
disorder.

3.  Entitlement to service connection for bilateral 
nephrolithiasis.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

The veteran served on active duty from July 1962 to December 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 RO decision which denied service 
connection for a back disorder, depressive disorder, and 
bilateral nephrolithiasis. 

After reviewing the veteran's claims folder, the Board 
concludes that additional development of evidence is 
warranted as part of the VA's duty to assist.  38 U.S.C.A. §  
5103A; 38 C.F.R. § 3.159.  This includes obtaining additional 
private medical records and Social Security Administration 
(SSA) records.

Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of treatment, since his 1963 
release from active duty, for a back 
disorder, a mental disorder including 
depression, and a kidney disorder 
including nephrolithiasis.  After 
obtaining any necessary release forms 
from the veteran, the RO should obtain 
copies of related medical records which 
are not already on file.  This includes 
but is not limited to records concerning 
the following treatment:

a.	Treatment for a back disorder 
occurring in 1976, as reported by 
the veteran during his August 2001 
VA spine examination.

b.	Treatment for a post-service back 
injury resulting from a fall in the 
1980s.  During his August 2001 VA 
spine examination, the veteran 
reported that he filed a claim with 
the Puerto Rico State Insurance Fund 
as a result of this injury.

c.	Private psychiatric treatment in 
Humacao in 1995 and 1996, as 
reported by the veteran during his 
August 2001 VA mental examination.

d.	Treatment related to a right 
percutaneous nephrolithotomy, 
occurring around 1991, in Humacao 
with Dr. Antonio Del Toro, as 
reported by the veteran during his 
August 2001 VA genitourinary 
examination.

e.	Treatment at the Clinic of the East 
in 1997.

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
the veteran disability benefits.  Copies 
of all related SSA decisions should also 
be obtained.  

3.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should review the claims for service 
connection for a back disorder, 
depressive disorder, and bilateral 
nephrolithiasis.  If the claims are 
denied, the RO should provide the veteran 
with a supplemental statement of the 
case, and given him an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


